DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Typographical errors
Claim 13 is amended by the Examiner to correct the following typographical errors:   
In claim 13, line 1, the limitation “claim 13” is now being amended to -- claim 12 --.

Allowable Subject Matter
Claims 1-8, 10-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 and 10-15 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a third capacitor having a first node coupled to the center conductor; a third inductor having a first node coupled to a second node of the third capacitor, and a second node coupled to ground; a fourth capacitor having a first node coupled to the second node of the third capacitor, and a second node coupled to ground.” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 16-21 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed method comprising, among other limitations and unobvious limitations of “providing a third capacitor having a first node coupled to the center conductor; providing a third inductor having a first node coupled to a second node of the third capacitor, and a second node coupled to ground; providing a fourth capacitor having a first node coupled to the second node of the third capacitor, and a second node coupled to ground” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 22-23 and 225 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein each periodic resonant structure, comprises: a third capacitor having a first node coupled to the center conductor; a third inductor having a first node coupled to a second node of the third capacitor, and a second node coupled to ground; and a fourth capacitor having a first node coupled to the second node of the third capacitor, and a second node coupled to ground” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu P. Nguyen whose telephone number is 571-272-8577.  The examiner can normally be reached on M-F: 8 A.M - 5P.M.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843